Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach a method for compression of breast tissue arranged between a paddle and a stage as defined by independent claim 1 and a compressions system for a mammography system as defined by independent claim 13. In particular, a compression system or method allowing manual force or exertion to adjust a compression force such that a paddle is compressed to a target compression in the specific manner as required by independent claims 1 and 13 is not taught by prior art. Dependent claims 2-12 and 14-25 are allowable for depending on either claim 1 or 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Blaski et al. (EP 3613348 A1) teaches an apparatus and method for mammographic breast compression that bears few resemblances to the claimed invention such as having a compressive paddle and breast supporting surface. Particularly, Blaski takes patient’s physiological condition into consideration as the apparatus compresses the breast of each patient. However, Blaski does not allow manual adjustment of the apparatus using manual force or does it call for a step that allow using of manual foce in the manner as required by the claimed invention.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON KITSUN WONG whose telephone number is (571)272-1834.  The examiner can normally be reached on Monday – Friday 9:00am – 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571 272 2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DON K WONG/               Primary Examiner, Art Unit 2884